Citation Nr: 1607978	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-40 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for temporomandibular joint (TMJ) status-post jaw surgery to include consideration of separate compensable rating for scarring.

2.  Entitlement to an initial compensable rating for status-post reconstructive surgery, mandible with residual numbness, left side.

3.  Entitlement to a compensable rating for status-post reconstructive surgery, mandible with residual numbness, right side; to include propriety of reduction of assigned rating from 10 to zero (0) percent effective June 4, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2002, and from March 2003 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO in St. Paul, Minnesota, currently has jurisdiction over the Veteran's VA claims folder.

The Board acknowledges that the October 2010 Statement of the Case (SOC) and Supplemental SOCs focused upon the rating assigned for TMJ status-post jaw surgery.  However, the numbness of the right mandible was one of the issues discussed in August 2009 rating decision that is the focus of this appeal; and a separate noncompensable (0 percent) rating was established for numbness of the left mandible during the course of this appeal.  Further, the Veteran's statements and hearing testimony in conjunction with this appeal encompassed all of the residuals associated with his TMJ to include the associated numbness of the right and left mandible.  Therefore, even though separate ratings are in effect for the numbness of the right and left mandible, the Board finds they are part of the appeal to include the propriety of the reduction from 10 to 0 percent for the right-sided numbness effective June 4, 2014.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's claims for a rating in excess of 10 percent for his service-connected TMJ status-post jaw surgery, a rating in excess of 10 percent for numbness of the right-sided mandible, and a compensable rating for numbness of the left-sided mandible.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter the Board notes that the issue of an increased rating for the Veteran's service-connected cervical spine disorder has been raised by the record in a November 2015 statement.  Although the record reflects development has been conducted on this claim, to include a January 2016 VA examination, the claim has not been formally adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran has two (2) tender/painful residual scars from his TMJ jaw surgery.

2.  The reduction of the assigned rating for service-connected numbness of the right mandible from 10 to 0 percent effective June 4, 2014, was not proper.


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating of 10 percent for scarring associated with TMJ jaw surgery are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).

2.  The reduction from 10 percent to 0 percent for numbness of the right mandible effective June 4, 2014, was improper, and the 10 percent rating is restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, however, the Board finds the Veteran is entitled to a separate rating of 10 percent for residual scarring associated with his service-connected TMJ status-post jaw surgery; and restoration of a 10 percent rating for his residual numbness of the right side of the mandible.  As this decision grants benefits sought by the Veteran, no further discussion of VA's duties to notify and assist is required regarding this aspect of the Veteran's appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis - Separate Rating for Scarring

In this case, the Veteran has indicated, to include at his November 2015 hearing, that he has residuals of his service-connected TMJ status-post jaw surgery that are not reflected by the current schedular rating such as scarring.

The Board notes that VA treatment records dated in July 2013 noted recent TMJ surgery, and that the Veteran had residual right preauricular scar and submandibular scar.  Although these records noted these scars were healing, the Veteran testified at his November 2015 hearing that he had 2 residual scars from the surgery, and that they were both tender/painful.  See Transcript pp. 15-16.  The Board finds he is competent, as a lay person, to describe such symptomatology.  Moreover, there is nothing in the record which would cause the Board to doubt his credibility on this matter.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  In view of the foregoing, the Board finds that a separate rating of 10 percent is warranted for scarring associated with the service-connected TMJ jaw surgery residuals.

The Board acknowledges that ratings in excess of 10 percent for scarring are possible under VA rating criteria.  However, the Veteran explicitly stated at his November 2015 hearing that a rating of 10 percent would satisfy his appeal to the extent he was seeking a separate rating for scarring.  Transcript p. 17.  As a claimant may limit an appeal to a specific rating, the Board finds that this aspect of the appeal has been fully granted to the extent sought by the Veteran.  See AB v. Brown, 6 Vet. App. 35 (1993).

Analysis - Propriety of Rating Reduction for Numbness of Right Mandible

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the Veteran did not receive the 60-day notice of proposed reduction in the assigned rating for his service-connected right mandible numbness.  However, as noted in the June 2014 rating decision that effectuated the reduction, the Veteran's combined disability rating did not decrease.  Therefore, the regulation governing procedural steps in rating reductions (38 C.F.R. § 3.105(e)) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).

Notwithstanding the fact the procedural steps of 38 C.F.R. § 3.105(e) do not apply in this case, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282  (1992).

The Board further notes that the 10 percent rating for the right-sided numbness of the mandible had been in effect since June 27, 2003; a period of more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320   (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

In this case, although it was noted that a prior VA examination of June 2011 showed some improvement of the service-connected disability, the actual reduction in this case was due to the fact the Veteran failed to report for VA examination scheduled for April 2014 and it was determined no good caused was demonstrated for this failure.  Granted, 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  Further, 38 C.F.R. § 3.655(a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Nevertheless, it is not clear whether such provisions support an actual reduction of an assigned rating, particularly as in the case here where the rating has been in effect for more than 5 years and the stabilization provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  It would appear that such is not as full and complete an examination as the one which was the basis for this rating.  Moreover, such action would appear to be premature given the fact the Veteran has reported for multiple VA examinations over the years both prior to and since the scheduled April 2014 examination to include in January 2014.  Further, in a June 2014 statement the Veteran reported he was unaware that a VA examination had been scheduled for April 2014, and indicated his willingness to report for a new examination.  The Board also notes that the other evidence of record, to include the Veteran's statements and hearing testimony regarding the symptomatology of his right-sided mandible numbness, cast doubt upon whether there was a permanent improvement in this disability under the ordinary conditions of life.

In view of the foregoing, the Board finds that the evidence of record does not reflect the Veteran had the type of improvement in his service-connected right mandible numbness that would warrant a reduction in the assigned 10 percent rating, particularly as it had been in effect for more than 5 years.  Therefore, the reduction of this rating was not proper, and the 10 percent rating is restored effective June 4, 2014.

ORDER

A separate compensable rating of 10 percent for scarring associated with TMJ jaw surgery is granted, subject to the law and regulations governing the payment of monetary benefits.

The rating reduction for the Veteran's status-post reconstructive surgery, mandible with residual numbness, right side, from 10 percent to 0 percent, effective June 4, 2014, was improper, and the 10 percent rating is restored.


REMAND

The Board acknowledges that the Veteran has been accorded multiple VA examinations regarding his service-connected TMJ status-post jaw surgery during the pendency of this case.  However, at his November 2015 hearing he indicated that the disability had become worse since the most recent examination in January 2014.  He also indicated that the associated numbness of the right and left sides of the mandible had increased in severity as well during this period.

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board concludes that this case must be remanded to accord the Veteran a new examination to evaluate this service-connected disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his TMJ to include associated mandible numbness since April 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his TMJ symptoms to include the associated mandible numbness; and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected TMJ to include the associated numbness of the right and left sides of the mandible.  The claims folder should be made available to the examiner for review before the examination.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


